9/9/21, 1:13 PM

Case 1:21-cv-02406-TWP-DLP Document 1-1

This is not the official court record. Official records of c

the court maintaining a particular record.

Sheila Skaggs v. Ferrellgas, Inc.
Case Number

Court
Type
Filed

Status

Parties to the Case
Defendant Ferrellgas, Inc.

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2|jp7IKNhc2VUb2tlbil6InJ1 OHBOMzFOWnJOQbTdhWWItCREtDMW5LWFpxcW9zc1pPYMN...

03C01-2108-CT-004086
Bartholomew Circuit Court
CT - Civil Tort

08/05/2021

08/05/2021 , Pending (active)

EXHIBIT

iA

Suey D/ENS?21 Page 1 of 18 PagelD #: 4

ourt proceedings may only be obtained directly from

1/4
met, iGase 1:21-cv-02406-TWP-DLP Document 1-1 sumeey Ooty 21 Page 2 of 18 PagelD #: 5
ress

c/o CT Corporation System, Registered Agent
334 N. Senate Avenue
Indianapolis, IN 46204

Attorney
Keith A Gaston

#706949, Lead, Retained

CRUSER MITCHELL NOVITZ SANCHEZ GASTON & ZIMET LLP
3077 East 98th Street

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Bruce D. Jones

#2862429, Retained

Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP
3077 East 98th Street

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Bradley Michael Owen

#3271132, Retained

Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP
3077 E 98th Street, Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Rachel O. Webster

#3425149, Retained

Cruser Mitchell Novitz Sanchez Gaston & Zimet, LLP
3077 E. 98th St.

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Plaintiff © Skaggs, Sheila

Address
5220 Vinewood Court
Columbus, IN 47203

Attorney
John Patrick Daly Jr.

#1153449 Retained

 

9450 N. Meridian Street, Suite 250
Indianapolis, IN 46260
317-566-9600(W)

Chronological Case Summary
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2ljp7IkNhe2VUb2tlbiléInJ 1 OHBOMzFOWnJQbTdhWWitCREtDMWS5LWFpxcW9zc1pPY MN... 2/4
9/9/21, 1:13 PM

Case 1:21-cv-02406-TWP-DLP Document 1-1 SEN? 08691 Page 3 of 18 PagelD #: 6

08/05/2021

08/05/2021

08/05/2021

08/05/2021

08/05/2021

08/17/2021

08/18/2021

08/18/2021

08/31/2021

09/07/2021

Case Opened as a New Filing

Complaint/Equivalent Pleading Filed
Complaint for Damages and Jury Demand

Filed By: Skaggs, Sheila
File Stamp: 08/05/2021

Appearance Filed
Appearance by Attorneys in Civil Case

For Party: Skaggs, Sheila
File Stamp: 08/05/2021

Subpoena/Summons Issued
Summons to Defendant

Party: Skaggs, Sheila
File Stamp: 08/05/2021

Certificate of Issuance of Summons
Certificate of Issuance of Summons

Filed By: Skaggs, Sheila
File Stamp: 08/05/2021

Service Returned Served (E-Filing)
Skaggs -Notice of Proof of Service.pdf
Exhibit A-Notice of Proof of Service.pdf

Notice of Proof of Service on Defendant

Filed By: Skaggs, Sheila
File Stamp: 08/17/2021

Hearing Scheduling Activity
Modification Hearing scheduled for 08/31/2021 at 8:30 AM.

Hearing Scheduling Activity
Modification Hearing scheduled for 08/31/2021 at 8:30 AM was cancelled. Reason: Assigned in Error.

CANCELED Modification Hearing
Reason: Assigned in Error
Session:

08/31/2021 8:30 AM, Cancelled

Appearance Filed
Appearance of Keith A. Gaston, Bruce D. Jones, Bradley M. Owen and Rachel O. Webster on behalf of Defendant
Ferrellgas, Inc.

For Party: Ferrellgas, Inc.
File Stamp: 09/07/2021
Financial Information

* Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any

balance due does not reflect interest that has accrued - if applicable ~ since the last payment. For questions/concerns regarding

balances shown, please contact the Clerk's Office.

https://public.courts.in.govimycase/#/vw/CaseSummary/eyJ2\jp7IkNhc2VUb2tlbil6InJ1 OHBOMzFOWnJQbTdhWWtCREtDMWS5LWFpxcW9zc1pPYmN... 3/4
et Ae 1:21-cv-02406-TWP-DLP Document 1-1 SEEWOMNG6821 Page 4 of 18 PagelD #: 7
Skaggs, Sheila

 

 

 

 

Plaintiff

Balance Due (as of 09/09/2021)

0.00

Charge Summary

a | Amount | Credit | Payment
157.00 (0.00 157.00

| Date - - Description 7 ' Amount
| 08/05/2021 Transaction Assessment 157.00

08/05/2021 Electronic Payment (157.00) '

 

 

 

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbil6InJ1 OHBOMzFOWnJQbTdhWWItCREtDMW5LWEpxcW9zc1pPYMN... 4/4
Case 1:21-cv-02406-TWP-DLP_ DUR GMEAAPSCE ROAR Bo/21 Page 5 of 18 PagelDTHes35/202 9:20

Bartholomew Circuit Court Bartholomew County, India
STATE OF INDIANA ) IN THE BARTHOLOMEW COURT __
) SS: . cr.
COUNTY OF BARTHOLOMEW ) CAUSE NO:: 03C01-2108-CT-004086
SHEILA A. SKAGGS )
Plaintiff, )
)
VS. )
)
FERRELLGAS, INC. )
)
Defendant. )

COMPLAINT FOR DAMAGES
-AND-
JURY DEMAND

Comes now the Plaintiff, Sheila A. Skaggs, by counsel, and for her claim for relief against

the Defendant, Ferrellgas Inc., alleges and states as follows:

1. At all times relevant hereto, Plaintiff was a resident of the City of Columbus, County
of Bartholomew, State of Indiana.

2. At all times relevant hereto, Defendant, Ferrellgas Inc. was a Foreign For-Profit
Corporation, with its principal address at One Liberty Plaza, Liberty, MO 64068 with
its registered agent located at CT Corporation System, 334 N. Senate Avenue, IN
46204.

3. At all relevant times herein, Plaintiff, Sheila Skaggs, was working at Faurecia
Gladstone, 601 S. Gladstone Avenue, Columbus, IN 47201, an automotive technology
supplier. (hereinafter “PREMISES”).

4. Faurecia Gladstone utilized a 1000-pound, bulk storage liquified propane tank

equipped with a pump and hose, for forklift drivers to drive up to and refill their

propane tanks on the premises.
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 6 of 18 PagelD #: 9

10.

11.

This equipment was installed, maintained, inspected, and repaired by Defendant,
Ferrellgas, Inc on the premises.

On November 20, 2020, another fork truck operator of Faurecia Gladstone had finished
refueling a LP powered forklift at the fill station and pulled away, tearing the fill hose
in two. This allowed the LP gas to leak from the tank.

The fill hose contained a pull away to shut off the flow of LP in such an event. However,
this safety feature failed due to the hose being too long and inappropriately being
wrapped around the mounting station, which prevented the hose from separating at the
pull away. The force from the fork truck operator pulling away was directed to the hose
instead of the emergency shutoff valve, causing it to fail and LP gas to leak.

On November 20, 2020, Plaintiff, Sheila Skaggs, was on the premises as an employee
of Faurecia Gladstone. She drove up to the filling station to fill a propane tank used for
her forklift when an explosion ignited.

The LP gas equipment installed, maintained, inspected, and repaired by Ferrellgas, Inc.
did not properly actuate, as Ferrellgas, Inc. was negligent in installing, maintaining,
inspecting, and repairing their equipment.

As a result, Plaintiff, Sheila Skaggs, received severe burn injuries as a result of
Ferrellgas, Inc.’s negligence.

Defendant, Ferrellgas, Inc., had a duty to properly install, maintain, inspect, and repair
the LP gas equipment, including the hose, which was improper in length and
inappropriately wrapped around the mounting station and created an unreasonable risk

of injury.
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 7 of 18 PagelD #: 10

12.

13.

14.

The Defendant, Ferrellgas, Inc. at all relevant times herein, knew or reasonably should
have known, that the LP gas equipment was improperly installed, which created an
unreasonable risk of injury.

The Defendant, Ferrellgas, Inc. breached its duty to the Plaintiff, Sheila Skaggs, when
it improperly installed the LP gas equipment and failed to remedy or fix the improper
hose installation during its inspections, if any.

As a direct and proximate result of Defendant’s careless and negligent acts and
omissions, Plaintiff, Sheila Skaggs, has suffered catastrophic injuries to her person, has
incurred economic loss including medical and prescription expenses, wage loss,
permanent impairment, permanent scarring, has suffered physical and emotional pain,
has missed opportunities to enjoy life, and will continue in the future to incur such

losses and damages.

WHEREFORE, the Plaintiff, Sheila Skaggs, prays for judgment against the Defendant in

an amount which will reasonably and fairly compensate her for all the losses and damages incurred

to date and will incur in the future, for the costs of this action, and for all other relief just and

proper in the premises.

Respectfully submitted,

s/John P. Daly, Ir.

John P. Daly, Jr., Esq. #11534-49
GOLITKO & DALY, PC

9450 N. Meridian Street, Ste. 250
Indianapolis, IN 46260
john@golitkodaly.com
317.566.9600 Telephone
317.566.9606 Facsimile
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 8 of 18 PagelD #: 11

REQUEST FOR JURY TRIAL
Plaintiff, by counsel, pursuant to Rule 38(b) of the Indiana Rules of Trial Procedure,

requests that this case be tried by jury.

sf John P. Daly, Ir.

John P. Daly, Jr., Esq. #11534-49
GOLITKO & DALY, PC

9450 N. Meridian Street, Ste. 250
Indianapolis, IN 46260
john@golitkodaly.com
317.566.9600 Telephone
317.566.9606 Facsimile
Case 1:21-cv-02406-TWP-DLP DOB AARTOS-CHO9tOGo/21 Page 9 of 18 PagelD Hes 3/5/2021 9:20 4

Bartholomew Circuit Court Bartholomew County, India
STATE OF INDIANA ) IN THE BARTHOLOMEW COURT __
) SS:

COUNTY OF BARTHOLOMEW  ) CAUSE No.; 231-2108-CT-004086

SHEILA A. SKAGGS
Plaintiff,

vs.
FERRELLGAS, INC.

Defendant.

Ne Nee ee ee ee eee ee”

APPEARANCE BY ATTORNEYS IN A CIVIL CASE
Party Classification: Initiating: xX Responding: Intervening:

1. The undersigned attorney and all attorneys listed on this form now appear in this case for
the following party member(s):

SHEILA A. SKAGGS

Zz Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
information as required by Trial Rules 3.1 and 77(B) is as follows:

NAME ; John P. Daly Jr., Esq. ATTORNEY NO. : 11534-49

ADDRESS : GOLITKO & DALY, PC TELEPHONE — : 317.566.9600
9450 N. Meridian St., Ste. 250 FACSIMILE : 317.566.9606
Indianapolis, IN 46260

EMAIL ADDRESS: john@golitkodaly.com

3. There are other party members: Yes___ No __X__ (if yes, list on continuing page.)

4. If first initiating party filing this case, the Clerk is requested to assign the case the following

Case Type under Administrative Rule 8(b)(3): CT

5. I will accept service by fax at the above noted number: Yes No_X

6. This case involves support issues: Yes No _X__ (Uf yes, supply social security

numbers for all family members on continuing page.)

7. There are related cases: Yes___ No_X_ (Jf yes, list on continuation page.)
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 10 of 18 PagelD #: 13

8, This form has been served on all other parties. Certificate of Service is attached:
Yes X No_.
9. Additional information required by local rule: None.

Hereby submitted,

LS/ John P. Daly Jr., Esq.
John P. Daly Jr., Esq. #11534-49

GOLITKO & DALY, PC

9450 N. Meridian Street, Suite 250
Indianapolis, IN 46260

T: (317) 566-9600

F: (317) 566-9606

john@golitkodaly.com
Counsel for Plaintiffs

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document has been served on the parties by
attaching a copy to the Summons along with the Complaint filed herewith.

/S/ John P.. Daly Jr., Esq.
John P. Daly Jr., Esq. #11534-49
Case 1:21-cv-02406-TWP-DLP DATEL 9B-FFAPG9RB 21 Page 11 of 18 PagelDt etsy 202" 9:20 4

Bartholomew Circuit Court Bartholomew County, India
SUMMONS
STATE OF INDIANA ) IN THE BARTHOLOMEW COURT __
) SS:
COUNTY OF BARTHOLOMEW ) CAUSE NO,; 93C01-2108-CT-004086
SHEILA A. SKAGGS )
Plaintiff, )
)
VS. )
)
FERRELLGAS, INC. )
)
Defendant. )
TO DEFENDANT: Ferrellgas, Inc.
c/o CT Corporation System, Registered Agent
334 N. Senate Avenue
Indianapolis, IN 46204
You are hereby notified that you have been sued by the person named as plaintiff and in the Court indicated
above.

The nature of the suit against you is stated in the complaint which is attached to this Summons, It also
states the relief sought or the demand made against you by plaintiff.

An answer or other appropriate response in writing to the complaint must be filed either by you or your
attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days if
this Summons was received by mail), or a judgment by default may be rendered against you for the relief demanded
by plaintiff.

If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must
assert in your written answer.

8/5/2021
Dated:

 

 

XX Registered or certified mail.

Service at place of employment, to-wit:

 

   

Service on individual — (Personal or copy) at above address

Service on agent. (Specify)

 

Other service. (Specify)

 
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 12 of 18 PagelD #: 15

SHERIFF’S RETURN ON SERVICE OF SUMMONS

I hereby certify that I have served this summons on the day of ,20

 

(1) By delivering a copy of the Summons and a copy of the complaint to the defendant,

 

(2) By leaving a copy of the Summons and a copy of the complaint at

 

 

 

 

 

which is
the dwelling place or usual place of abode of and by mailing a
copy of said summons to said defendant at the above address.
(3) Other service or remarks:
Sheriffs Costs Sheriff
By:
Deputy
CLERK’S CERTIFICATE OF MAILING
I hereby certify that on the day of ___,20__, I mailed a copy of this Summons and a
copy of the complaint to the defendant, , by mail, requesting a return

 

receipt, at the address furnished by the plaintiff.

 

Clerk, Bartholomew , Court

Dated: By:

 

Deputy
RETURN ON SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return receipt was received by me showing that the Summons and a copy
of the complaint mailed to defendant was accepted by the defendant on the
day of , 20

 

Thereby certify that the attached return receipt was received by me showing that the Summons and a copy
of the complaint was returned not accepted on the day of , 20

 

Thereby certify that the attached return receipt was received by me showing that the Summons and a copy
of the complaint mailed to defendant was accepted by
on behalf of said defendant on the day of

 

, 20

 

Clerk, Bartholomew Court

By:

 

Deputy
led: 9 2021 10:27 4
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 13 of 18 Pagel lo Circuit Cor

Bartholomew County, India

STATE OF INDIANA ) IN THE BARTHOLOMEW CIRCUIT COURT 1
) SS:
COUNTY OF BARTHOLOMEW  ) CAUSE NO.: 03C01-2108-CT004086
SHEILA A. SKAGGS )
Plaintiff, )
)
VS. )
)
FERRELLGAS, INC. )
)
Defendant. )

CERTIFICATE OF ISSUANCE OF SUMMONS

Comes now Plaintiff, by counsel, and pursuant Indiana Trial Rule 86(G)(2)(c), certifies

that summons has been issued upon Defendant as follows:
l. Defendant, Ferrellgas, Inc., by certified mail, return receipt requested, tracking
number 7018 2290 0002 1473 5623 mailed on August 5, 2021, in care of Registered

Agent, CT Corporation System, 334 N. Senate Avenue, Indianapolis, IN 46204.

Respectfully Submitted,

/S/ John P. Daly, Jr., Esq.
John P. Daly, Jr., Esq. #11534-49
GOLITKO & DALY, PC
9450 N. Meridian Street, Suite 250
Indianapolis, IN 46260
T: (317) 566-9600
F: (317) 566-9606

john@golitkodaly.com
Counsel for Plaintiff
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 14 of 18 Pagel ibrb eet a2

Bartholomew County, India

STATE OF INDIANA ) IN THE BARTHOLOMEW CIRCUIT COURT 1
) SS:
COUNTY OF BARTHOLOMEW ) CAUSE NO.: 03C01-2108-CT004086

SHEILA A. SKAGGS
Plaintiff,

VS.
FERRELLGAS, INC.

Defendant.

Nee ee eee ee

NOTICE OF PROOF OF SERVICE
ON DEFENDANT

COMES NOW, the Plaintiff, Sheila A. Skaggs, by counsel, and files herein Notice of Proof
that the Defendant, was served with the Complaint, Summons, and Appearance in the above-
captioned matter, on August 10, 2021, by Certified Mail, in care of the Defendant’s registered
agent, CT Corporation System, 334 N. Senate Avenue, Indianapolis, IN 46204. A copy of the
certified mailing proof of delivery is attached hereto, made a part hereof, and is marked as Exhibit

cA ”

Respectfully Submitted,

4S/ John P. Daly, Jv., Esq.
John P. Daly, Jr., Esq. #11534-49
GOLITKO & DALY, PC
9450 N. Meridian Street, Suite 250
Indianapolis, IN 46260
T: (317) 566-9600
F: (317) 566-9606
john@golitkodaly.com
Counsel for Plaintiff
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 15 of 18 PageJ[Dist: #87/2021 9:12 2

omeéw Circuit Cot
Bartholomew Cai inty, India

   
 

— Se rr

a

at

Complete items 1, 2, and 3.
@ Print your name and address on the reverse
© that'we can return the card to you.

fl Attach this card to the back of the mailpiece,
r on the front if space permits.

somone

mnie nee NR .
a
a

Agent
Addressee
_ |G. Date of Delivery

x ea

B. Received by (Printed Name)

 

 

 

1. Article Addressed io:
Ferreilgas, Inc. "
c/o CT Corporation system, Registered Agent
334 N. Senate Avenue ;
Indianapolis, In 46204

4

UAE TET AG AAA

9590 9402 4422 8248 5332 47

D, is delivery address different from item 1? [2 Yes

 

 

 

4/YES,enter delivery address below: CI] No
(e eN
‘ ‘
PO a
fi
i (
9. Sérvice Type 1 Pilority Mall Express®
OlAdult Signature ' 1 Registered Mali™
Adult Signature Restricted Delivery C) Registered Mail Restricted
ified Mai® . Delivery
ertified Mall Restricted Delivery (1 Return Receipt for
C2 Collect on Delivery Merchandise

 

2, Article Number (Transfer from service label}

?0R8 e250 0002 1473 5he4

PS Form 3811, July 2015 PSN 7590-02-000-9053

 

1 Collect on Delivery Restricted Detlvery O Signature Confirmation™
“Ulesuved Mail (2 Signature Confirmation

sured Mail Restricted Dellvery Restriated Delivery
ver $500)

Domestic Return Receipt

 
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 16 of 18 Page| hoes oe

Bartholomew County, India

STATE OF INDIANA ) IN THE BARTHOLOMEW CIRCUIT COURT
COUNTY OF BARTHOLOMEW 5 ** CAUSE NO. 03C01-2108-CT-004086
SHEILA A. SKAGGS,

Plaintiff,

V.

FERRELLGAS, INC.,

Name Nome Nee Nee ee ee ee ee ee

Defendant.
E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE
Party Classification: Initiating ___Responding_X__Intervening

1. The undersigned attorney and all attorneys listed on this form now appear in this case for the
following party member(s):

DEFENDANT, Ferrellgas, Inc.

2. Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
information as required by Trial Rules 3.1 and 77(B) is as follows:

 

 

 

 

 

 

 

Name: Keith A. Gaston, Esq. Atty. Number: 7069-49

Name: Bruce D. Jones, Esq. Atty. Number: 28624-29

Name: Bradley M. Owen, Esq. Atty. Number: 32711-32

Name: Rachel O. Webster, Esq. Atty. Number: 34251-49

Address: Cruser, Mitchell, Novitz, Phone:_(317) 816-0300

Sanchez, Gaston & Zimet, LLP FAX:__ (317) 816-1604

3077 E. 98" Street, Suite 280 E-Mail: kgaston@cmlawfirm.com
Indianapolis, IN 46280 bjones@cmlawfirm.com

 

bowen@cmlawfirm.com
rwebster@cmlawfirm.com

IMPORTANT: Each attomey specified on this appearance:

(a) certifies that the contact information listed for him/her on the Indiana Supreme
Court Roll of Attorneys is current and accurate as of the date of this
Appearance;

(b) acknowledges that all orders, opinions, and notices from the court in this

matter that are served under Trial Rule 86(G) will be sent to the attorney at
the email address(es) specified by the attorney on the Roll of Attorneys
regardless of the contact information listed above for the attorney; and

(c) understands that he/she is solely responsible for keeping his/her Roll of
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 17 of 18 PagelD #: 20

Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
2(A).

3. This is a CT case type as defined in Administrative Rule 8(B)(3).
4. This case involves child support issues. Yes_No X

5. There are other party members: Yes_No_X

6. This case involves support issues. Yes__No_X

7. There are related cases: Yes_No_X

8. This form has been served on all other parties. Certificate of Service is attached: Yes_No_X_
9. Additional information required by local rule:

Respectfully submitted,

CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

/s/ Keith A. Gaston, Esq.
Keith A. Gaston, Esq., #7069-49

/s/ Bruce D. Jones, Esq.
Bruce D. Jones, Esq., #28624-29

/s/ Bradley M. Owen, Esq.
Bradley M. Owen, Esq., #32711-32

/s/ Rachel O. Webster, Esq.
Rachel O. Webster, Esq., #3425 1-49

Counsel for Defendant, Ferrellgas, Inc.
CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP
3077 E. 98" Street, Suite 280
Indianapolis, IN 46280
(317) 816 0300
(317) 816 1604 (fax)

{SECURE Firm/30090/00002/PLEA DING/03211610.DOCX }
Case 1:21-cv-02406-TWP-DLP Document 1-1 Filed 09/09/21 Page 18 of 18 PagelD #: 21

CERTIFICATE OF SERVICE

I certify that on September 7, 2021, I electronically filed the foregoing document using the
Indiana E-Filing System (IEFS).

I also certify that on September 7, 2021, the foregoing document was served upon the
following person via IEFS.

John P. Daly, Jr., Esq.
GOLITKO & DALY, PC

9450 N. Meridian Street, Suite 250
Indianapolis, IN 46260

/s/ Bradley M. Owen, Esq.

{SECURE Firny/30090/00002/PLEADING/03211610.DOCX }
